FILED
                            NOT FOR PUBLICATION                             NOV 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50563

               Plaintiff - Appellee,             D.C. No. 3:11-cr-01097-LAB

  v.
                                                 MEMORANDUM *
EUGENIO HAROS-GIRON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Eugenio Haros-Giron appeals from the 60-month sentence imposed

following his guilty-plea conviction for conspiracy to import marijuana, in

violation of 21 U.S.C. §§ 952, 960, 963; and importation of marijuana and aiding




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and abetting, in violation of 21 U.S.C. §§ 952, 960, and 18 U.S.C. § 2. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Haros-Giron contends that the district court erred by denying him relief

under the safety valve provision of the Guidelines. See U.S.S.G. § 5C1.2. This

contention fails. The record supports the district court’s determination that

Haros-Giron acted as a manager or supervisor during the commission of the

offense. See U.S.S.G. § 3B1.1(b); United States v. Egge, 223 F.3d 1128, 1132 (9th

Cir. 2000). Because Haros-Giron’s aggravating role in the offense precludes the

application of safety valve relief, the district court did not err. See U.S.S.G.

§ 5C1.2(a)(4).

      AFFIRMED.




                                           2                                       11-50563